UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-4638


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALVANIA BOONE, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:11-cr-00302-WO-1)


Submitted:   April 17, 2013                   Decided:   May 3, 2013


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael E. Archenbronn, LAW OFFICE OF MICHAEL E. ARCHENBRONN,
Winston-Salem, North Carolina, for Appellant.      Michael A.
DeFranco, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Alvania Boone, Jr., was convicted after a jury trial

of possession of ammunition by a convicted felon, in violation

of 18 U.S.C. §§ 922(g)(1), 924(a)(2) (2006), and sentenced to

seventy-eight months’ imprisonment.               Boone’s counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

stating that there are no meritorious issues for appeal, but

questioning    whether      the    district    court     erred,    under      Fed.   R.

Evid. 404(b), in admitting testimony that knives were recovered

during   a   search    of    Boone’s     person    incident       to    his   arrest.

Boone has filed three pro se supplemental briefs.                  We affirm.

             We review the district court’s admission or exclusion

of evidence for abuse of discretion.                United States v. Lighty,

616 F.3d 321, 351 (4th Cir. 2010).                Rule 404(b) of the Federal

Rules of Evidence states that “[e]vidence of a crime, wrong, or

other act is not admissible to prove a person’s character in

order to show that on a particular occasion the person acted in

accordance with the character.”              Such evidence, however, “may be

admissible     for     another      purpose,      such    as     proving      motive,

opportunity,    intent,      preparation,       plan,     knowledge,       identity,

absence of mistake, or lack of accident.”                Fed. R. Evid. 404(b).

To be admissible under Rule 404(b), the evidence at issue must

be   “(1)     relevant       to     an   issue      other       than     character;

(2) necessary;       and   (3)    reliable.”       United      States    v.   Siegel,

                                         2
536     F.3d 306, 317 (4th Cir. 2008) (internal quotation marks

omitted).        “Rule 404(b) is . . . an inclusive rule, admitting

all evidence of other crimes or acts except that which tends to

prove    only     criminal       disposition,”            United       States     v.    Young,

248 F.3d 260, 271-72 (4th Cir. 2001) (internal quotation marks

omitted), and, “[a]s a rule of inclusion, the rule’s list is not

exhaustive.”        United       States       v.      Queen,    132     F.3d    991,    994-95

(4th Cir. 1997).

            “Evidence sought to be admitted under Rule 404(b) must

also satisfy [Fed. R. Evid.] 403[.]”                         Siegel, 536 F.3d at 319.

“Rule 403 only requires suppression of evidence that results in

unfair    prejudice        —    prejudice         that    damages       an     opponent      for

reasons other than its probative value, for instance, an appeal

to emotion, and only when that unfair prejudice substantially

outweighs        the         probative            value         of      the       evidence.”

United States v.        Mohr,        318   F.3d       613,     619-20    (4th    Cir.     2003)

(internal quotation marks, emphasis, and alteration omitted).

            After      review        of    the       record,    we    conclude        that   the

district    court      did     not    abuse      its    discretion       in    allowing      the

testimony regarding the recovery of the knives into evidence.

The     testimony      was     relevant          to    issues        other     than    Boone’s

character and necessary, see United States v. Aramony, 88 F.3d

1369,     1377      (4th       Cir.        1996)       (addressing           standards       for

admissibility under Rule 404(b)), and Boone does not challenge

                                                 3
the reliability of the testimony.                  Further, the probative value

of the testimony was not substantially outweighed by confusion

or unfair prejudice.             Although the information may have been

damaging to Boone, it did not “subordinate reason to emotion in

the factfinding process.”              United States v. Gray, 405 F.3d 227,

239 (4th Cir. 2005) (internal quotation marks omitted).

            Additionally,        in     accordance        with      Anders,       we   have

reviewed Boone’s pro se supplemental briefs and the remainder of

the   record     and   have    found    no    meritorious         issues    for    review.

Accordingly,       we     affirm        the       district        court’s      judgment.

This court requires that counsel inform Boone, in writing, of

the right to petition the Supreme Court of the United States for

further review.         If Boone requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may    move    in    this    court      for    leave    to   withdraw       from

representation.         Counsel’s motion must state that a copy thereof

was served on Boone.

            We dispense with oral argument because the facts and

legal    contentions      are    adequately         presented      in   the   materials

before    this    court   and    argument         would   not     aid   the   decisional

process.

                                                                                  AFFIRMED




                                              4